Citation Nr: 0425316	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  00-05 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a collapsed lung, claimed as secondary to 
pacemaker insertion at VA on May 15, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from December 1942 to July 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision rating 
decision by the Detroit, Michigan Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the above 
claim.

The veteran testified at a personal hearing before the 
undersigned in May 2004, and a transcript of that hearing is 
in the claims folder.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Section 38 U.S.C.A. § 5103(a) 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  The veteran has not been 
notified according to the above provisions in conjunction 
with this claim.  He must be provided appropriate notice on 
remand.

Accordingly, the claim is remanded to the AMC in Washington, 
DC for the following actions.

1.  Inform the veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate his claim; (2) 
the information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claim.  A copy of this 
notification must be associated with the 
claims folder.  

2.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


